On February 6, 2009, the defendant was sentenced for violation of the conditions of a deferred sentence for the offense of Theft, a felony, to a commitment to the Montana Department of Corrections for a term of three (3) years, with two (2) years suspended, upon all previously imposed conditions excluding the condition that the defendant completes community service, in that he previously fulfilled that *40requirement. The Department may place the defendant into an appropriate community based program, facility, or a State correctional institution with the Court’s recommendation that the defendant be considered for community placement.
On May 8, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be waived.
Done in open Court this 8th day of May, 2009.
DATED this 21st day of May, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.